DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-12, 14, in the reply filed on 3/15/2022 is acknowledged. Although applicant does not indicate that the election is with traverse, arguments drawn to a traversal are presented: It is respectfully submitted that search and examination of the entire application could be made without serious burden. See MPEP §803, in which it is stated that "if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct inventions" (emphasis added). It is respectfully submitted that this policy should apply in the present application in order to avoid unnecessary delay and expense to Applicants and duplicative examination by the Patent Office. In particular, the method of treatment of Group II, claim 13, is a method of treatment that specifically incorporates the conjugates of claim 1 and requires all of the limitations of claim 1”. Applicant’s arguments have been carefully considered and deemed persuasive. Groups I and II have been rejoined, and thus the restriction requirement mailed on 2/8/22 is herein withdrawn.
Applicant’s election of the species: 

    PNG
    media_image1.png
    550
    863
    media_image1.png
    Greyscale
drawn to at least claims 1-4, 12 and 13, in the reply filed on 3/15/2022 is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The election of species is maintained.  Examiner notes that claim 14 also reads upon the elected species and therefore it is included in the examination. The species has been searched and found free of the prior art. The search was extended.
Status of the claims
	Claims 1-14 are pending. Claims 5-11 are withdrawn as not drawn to the elected species. Claims 1-4, 12-14 are presented for examination on the merits. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zion et al. (“Zion”, US 2011/0281791).
US 2011/0281791 Al teaches a conjugate comprising an insulin molecule conjugated via
conjugate framework of formula I (paragraphs [0194]-[0211)):

    PNG
    media_image2.png
    279
    566
    media_image2.png
    Greyscale

wherein
each occurrence of A-T represents a potential branch or repeat within the conjugate;
each occurrence of A is independently a covalent bond, a carbon atom, a heteroatom, or an optionally substituted group selected from the group consisting of acyl, aliphatic, heteroaliphatic, aryl, heteroaryl,
and heterocyclic;
each occurrence of T is independently a covalent bond or a bivalent, straight or branched, saturated or unsaturated, optionally substituted C1-39 hydrocarbon chain wherein one or more methylene units of T are optionally and independently replaced by -O-, -S-, -N(R)-, -C(Q)-, -C(O)O-, -OC(O)-, -N(R)C(O)-, -C(O)N(R)-, -S(O)-, -S(O)2-, -N(R)SO2-, -SO2N(R)--, a heterocyclic group, an aryl group, or a heteroaryl group;
each occurrence of R is independently hydrogen, a suitable protecting group, or an acyl moiety, arylalkyl moiety, aliphatic moiety, aryl moiety, heteroaryl moiety, or heteroaliphatic moiety;
-B is -T-LB-X;
each occurrence of X is independently a ligand that includes a saccharide;
each occurrence of LB is independently a covalent bond or a group derived from the
covalent conjugation of a T with an X;
-D is -T-LD-W';
W1 is an insulin molecule;
each occurrence of LD is independently a covalent bond or a group derived from the
covalent conjugation of a T with a W;
k is an integer from 1 to 12, inclusive;
each occurrence of p is independently an integer from 1 to 5, inclusive; and
each occurrence of n is independently an integer from 0 to 5, inclusive; and
each occurrence of m is independently an integer from 1 to 5, inclusive; and
each occurrence of v is independently an integer from 0 to 5, inclusive, with the proviso that within each k-branch at least one occurrence of n is > 1 and at least one occurrence of v is > 1.
With respect to instant claims 1 and 2, formula I of Zion reads at least upon Formula I of claim 1 wherein Rp is H, wherein the framework also comprises T, independently a covalent bond or a bivalent, straight or branched, saturated or unsaturated, optionally substituted C1-30 hydrocarbon chain wherein one or more methylene units or T are optionally and independently replaced by -O-, -S-, -N(R)-
-C(O)-, -C(O)O-, -OC(O)-, -N(R)C(O)-, C(O)N(R)-, -S(O)-, -S(O)2-, -N(R)SO2-, -SO2N(R)--, a heterocyclic group, an aryl group, or a heteroaryl group.  Although the limitation “wherein n is 0, B is present to T or D”, this limitation follows from, e.g., formula I above. 
MPEP § 2131.03(II) states that a 35 U.S.C. 102 and 103 combination rejection is permitted when
the ranges disclosed in the reference and claimed by applicant overlap in scope but the reference does
not contain a specific example within the claimed range.
	In the instant case, the definition of T disclosed in the reference, C1-39 fatty chain,
overlaps with the claimed range, C8-30 fatty chain. The reference does not contain a specific example
within the claimed range.
The rationale for anticipation is that there is no allegation of criticality or any evidence
demonstrating any difference across the range. As a result, the prior art disclosure C1-30 hydrocarbon
chain includes the claimed range of C8-30 fatty chain with sufficient specificity.
The rationale for obviousness is that in the case where the claimed ranges “overlap or lie inside
ranges disclosed by the prior art" a prima facie case of obviousness exists as in MPEP § 2144.05(1).
With respect to instant claim 2, formula I of Zion reads at least upon Formula I-a of claim 1 wherein Rp is H. 
With respect to instant claim 3, formula I of Zion reads at least upon Formula I-a of claim 1 wherein Rp is H. 
With respect to claim 13, Zion teaches a method of treating hyperglycemia
comprising administering the conjugate (paragraph [0330)).
With respect to claim 14, Zion teaches pharmaceutical compositions
comprising the conjugate (paragraph [0326]).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 12-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-25 of copending Application No. 16/771,819.
The instantly claimed invention and the invention of Application ‘819 comprise overlapping subject matter.
Application ‘819 is drawn to a conjugate of the formula 

    PNG
    media_image3.png
    443
    851
    media_image3.png
    Greyscale

or a pharmaceutically acceptable salt thereof. This conjugate is identical to instant embodiment 11 claimed in claim 12. 
Dependent claims are drawn to “a method of treating hyperglycemia comprising administering a conjugate of claim 23, or a pharmaceutically acceptable salt thereof, to a mammalian patient in need thereof” and “a pharmaceutical composition which comprises a pharmaceutically acceptable carrier and a conjugate of claim 25, or a pharmaceutically acceptable salt thereof.”
Therefore the reference is deemed to anticipate the instant claims above.
This is a provisional nonstatutory double patenting rejection.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 07/2022